485 F.2d 583
James Edward CLAYTON, Plaintiff-Appellant,v.Clarence JONES, Sheriff, Dallas County, Defendant-Appellee.
No. 73-2574.
United States Court of Appeals,Fifth Circuit.
Nov. 7, 1973.

James Edward Clayton, pro se.
John B. Tolle, Asst. Dist. Atty., Dallas, Tex., for defendant-appellee.
Before THORNBERRY, GOLDBERG and RONEY, Circuit Judges.
PER CURIAM:


1
The appeal is ordered dismissed for want of prosecution for appellant's failure to file a brief within the time fixed by the rules.  Rule 9(b).  See Tidwell v. Dees, 5th Cir. 1972, 464 F.2d 1297.